Citation Nr: 0203529	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  95-02 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased evaluation for discogenic low 
back pain at L4-5, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1960.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.  In January and October 
1999 the Board remanded the case for further development.  
The requested development has been completed and the case has 
been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's discogenic low back pain at L4-5 is 
manifested primarily by subjective complaints of constant 
pain radiating into the lower extremities with associated 
numbness and weakness and objective evidence of mild 
radiculopathy with no more than moderate intervertebral disc 
syndrome or limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
discogenic low back pain at L4-5 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation of his service-connected discogenic low back pain 
at L4-5.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of his initial claim in January 1994, the 
RO provided the veteran with VA and fee-basis compensation 
examinations in September 1994, September 1995, December 
1997, October 1998, July 1999, July 2000 and May 2001, to 
assess the severity of his service-connected low back 
disability.  In an April 1994 letter, the RO initially 
notified the veteran that his claim had been denied and 
informed him of the evidence considered in reaching the 
decision.  The veteran was provided the relevant laws and 
regulations in a statement of the case issued in May 1994 and 
in later issued supplemental statements of the case dated in 
July 1996, February 1999, and in February and August 2001.  
He was also afforded a personal hearing in August 1995 and a 
Travel Board hearing before the undersigned Member in July 
1999.  Furthermore, the RO obtained the veteran's VA 
treatment records, dating from June 1989 to November 1999 and 
has notified him of the specific evidence necessary to 
substantiate his claim and offered him the opportunity to 
submit other evidence.  Finally, the claim was remanded in 
January and October 1999 for further development and the 
veteran was provided copies of the remands.  As a result, the 
veteran has been fully informed of what additional evidence 
and information is required with regard to his claim.  Since 
he has not indicated that there is any further relevant 
evidence available, there is no reasonable possibility that 
any further assistance would aid the veteran in 
substantiating his claim.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Factual Background

A December 1979 rating decision granted service connection 
for discogenic low back pain at the L4-5 level and an initial 
20 percent rating was assigned.  His rating was reduced to 10 
percent in a May 1982 rating decision, effective from August 
1, 1982 and again increased to 20 percent in a February 1988 
rating decision, effective from February 20, 1987.

In January 1994, the veteran raised the current claim for an 
increased evaluation for discogenic low back pain at the L4-5 
level.  

VA treatment records, dating from January 1993 to September 
1994, show that the veteran reported he needed a new brace in 
February 1993 for low back support.  The progress note 
indicates that he had disc disease at L4-L5 that was shown on 
both computed tomography (CT) scan and magnetic resonance 
imaging (MRI)  studies.  

A February 1994 VA fee-basis neurology examination report 
noted the veteran's complaints of problems primarily 
involving his upper extremities that he believed were related 
to his cervical spine disability.  It was noted that a July 
1993 MRI study, conducted sometime earlier, revealed a small 
central disc bulge at the L4-5 level.  Examination elicited 
some proximal and distal give-away weakness in both the upper 
and lower extremities.  Sensation was intact.  Coordination, 
station and gait were unremarkable.  The examiner opined that 
the majority of the veteran's problem was inflammatory, 
possibly related to an arthritic involvement and that there 
was clearly some psychosomatic component.

Following a September 1994 electromyographic study, the 
impression was: demonstrated evidence of some dorsal rootlet 
irritation commonly seen in osteoarthritic states of the 
lumbar spine; but when combined with his delayed sensory 
responses could be the result of other causative factors.  
There was no evidence of frank radiculopathy and further 
clinical and laboratory studies were recommended.  

During his August 1995 personal hearing, the veteran 
testified that he had problems with pain radiating into both 
legs, which he stated was a neuropathy.  He described a 
constant pain going into the toes of both feet and stated 
that a physician had opined that the problems in his legs and 
arms were the result of back problems.  He wore a back brace, 
as well as a brace on his left knee.  He was able to walk 
about one block and was unable to stand for long periods of 
time or twist.  The veteran had been restricted from lifting 
more than 20 pounds and found it was easier to go up stairs 
due to the pain and weakness in his lower extremities that he 
associated with his service-connected low back disability.

A September 1995 VA orthopedic examination report shows the 
veteran complained of increasing back pain radiating into his 
left leg and some problems with his upper arm and shoulder.  
Examination of the lumbar spine revealed mild discomfort with 
percussion over the lower lumbar spine at the approximate L4 
area.  Low back flexion was approximately to 80 to 90 
degrees.  Bilateral rotation was to 30 degrees and his 
extension was described as fairly good.  There was no 
evidence of muscle spasm.  Straight leg raising caused some 
discomfort in the left back at about 50 degrees; however, 
there was no evidence of radiation.  Pinprick sensation 
testing was somewhat inconsistent, but possibly indicated a 
mild L4 level sensation deficit in both legs and feet, 
greater on the left side.  There were no muscle function 
abnormalities in his legs or feet.  Although the veteran 
exhibited a slight spasticity in his gait, the examiner did 
not find any spasticity or abnormal coordination upon 
objective examination.  Reflexes in the lower extremities 
were slightly reduced.  The assessment was history of lumbar 
pain syndrome and subsequent disc bulging at L4-5.  There was 
no objective evidence of neurological changes, other than a 
mild sensation deficit at the L4 level, or of any peripheral 
neuropathy.  The examiner made reference to VA CT scans and 
an EMG/Nerve Conduction study.  The CT scan of the lumbar 
spine revealed narrowing of the L4-5 disc space and some 
vertebral body spurring posteriorly.  There was no evidence 
of herniation, although the thecal sac was minimally indented 
at L4-5.  An accompanying EMG/Nerve Conduction study showed 
evidence of mild denervation in both lower legs that was most 
consistent with peripheral neuropathy.  It was noted that the 
findings showed the veteran had degenerative disc disease 
(DDD) of the lumbar spine that contributed to some degree to 
his lumbar pain, but did not explain the severity of the 
studies' results and there was no evidence of significant 
disease or nerve compression.

B.O. Lindbloom, M.D., in an October 1995 letter, states that 
he had seen the veteran on numerous occasions for low back 
pain since 1962.  Over the years he had increasing problems 
with back pain and complaints of numbness and tingling of the 
lower extremities.  A 1979 myelogram showed a bulging disc at 
L4-5.  

In a letter received in February 1996, the veteran's wife, a 
nurse, indicated that he had always had low back pain since 
she first met him in 1960.  More recently his low back pain 
had progressed in severity and he also complained of weakness 
and numbness in his left leg.  He had difficulty walking any 
distance as a result.

A December 1997 VA fee-basis neurological examination report 
notes the veteran's history of an ongoing progressive leg 
weakness since 1994.  He had difficulty going down stairs and 
believed his balance was somewhat diminished.  He complained 
of a constant aching pain in his low back.  Examination 
revealed some breakaway weakness in the left hip flexor, but 
the strength was intact.  Motor strength in the lower 
extremities was otherwise normal.  Bilateral knee jerks were 
2/4 and ankle jerks were 1-2/4.  There was evidence of 
numbness and tingling sensations in his left lower leg and 
foot and of patchy numbness in his right leg.  The veteran's 
gait and tandem gait were normal.  He was unable to squat and 
rise without assistance.  The assessment included chronic 
pain as a result of a significant strain injury, as wells as 
recent problematic symptoms with the lower extremities of 
unclear etiology.  The examiner opined that the problems did 
not seem to fit the usual pattern of a sensory motor 
peripheral polyneuropathy, but did note that there had been 
some intermittent concern about possible psychogenic overlay.  

In October 1998, the veteran underwent a VA orthopedic 
examination.  He complained of chronic low back pain on a 
daily basis with intermittent radiculopathy that was greater 
on his left side.  He described it as a "tingling-like" 
dysesthesia that was quite transient in nature.  He was able 
to walk approximately 3 blocks and wore a back brace when he 
increased his activity.  He reported infrequent paralumbar 
muscle spasms.  Examination revealed normal thoracolumbar 
curvature.  Tenderness on percussion was identified in the 
lower thoracic region, as well as above the lumbosacral 
junction.  The muscle groups were symmetric, nontender and 
without spasm during range of motion testing.  Low back 
flexion was from 0 to 71 degrees with pain developing at 45 
degrees; extension was from 0 to 16 degrees when pain 
developed with some transient radiculopathy in the L5 
dermatome region.  Left flexion was from 0 to 29 degrees and 
to the right from 0 to 30 degrees; bilateral rotation was 
from 0 to 48 degrees with minimal pain.  Peripheral pulses 
were 2/4 and symmetrical throughout the lower extremities.  
The veteran's station was normal and his gait nonantalgic.  
His reflexes were brisk and 2/4 at the patellar and Achilles 
tendons; light touch and pinprick sensation were intact and 
symmetric in both lower extremities.  His muscle bulk 
appeared symmetric.  He had full strength in both lower 
extremities, except left hip flexion, extension and abduction 
which was 4-5/5.  Accompanying X-ray studies of the lumbar 
spine showed mild spondylosis at the L3-4 level and mild disc 
space narrowing at L3-4 and L4-5 levels.  The assessments 
were DDD with radiculopathy; lumbar spine degenerative 
spondylosis and mild posterior facet arthropathy.  

During his July 1999 Travel Board hearing before the 
undersigned Member, the veteran testified that pain and 
numbness radiated down his back and into the toes of both 
feet.  He also experienced lower extremity weakness and 
muscle spasms.  He wore a knee brace because of his weakness 
and expensive shoes to minimize his associated foot pain.  He 
also wore a back brace prescribed by his VA physicians.

A July 1999 VA orthopedic examination report shows that the 
veteran continued to complain of radiculopathy to his lower 
extremities, which was more pronounced in his left leg.  He 
experienced increased low back pain, as well as a burning 
dysesthesia that extended posteriorly into both knees, with 
certain positions, when carrying objects or when walking 
several blocks.  He also experienced early morning low back 
pain and stiffness.  Neuromuscular examination revealed 
mildly diminished sensation to touch and pinprick in the left 
lower extremity.  Reflexes were 2/4 and symmetric at the 
patellar tendons and 1/4 with some delayed recovery at both 
Achilles tendons while the toes were downgoing bilaterally.  
The veteran had mild difficulty balancing on his left lower 
extremity alone.  There was also evidence of slightly 
diminished strength in different muscle groups in the lower 
extremities.  Examination of his back showed lumbar flexion 
from 0 to 83 degrees with pain progressively developing 
beginning at 33 degrees and with left S1 nerve root 
radiculopathy developing.  Low back extension was from 0 to 
18 degrees with progressive pain developing beginning at 10 
degrees.  Left lateral flexion was 0 to 15 degrees with pain 
developing at 10 degrees; right lateral flexion was 0 to 18 
degrees with pain developing at 15 degrees.  Bilateral low 
back rotation was to 15 degrees with complaints of pain.  
There was no evidence of muscle spasm with range of motion 
testing.  Accompanying X-ray studies of the lumbar spine 
revealed facet arthropathy at L5-S1 level, posteriorly, 
degenerative spondylosis at the L3-4 and L4-5 levels with 
disc space narrowing at L4-5 level.  The diagnoses included 
DDD of the lumbar spine at levels L4-5 and L5-S1 with the 
left lower extremity more significantly involved; 
degenerative spondylosis of the lumbar spine and mild to 
moderate posterior facet arthropathy of the lumbar spine.

VA treatment records, dating from December 1993 to November 
1999, reveal the veteran's consistent complaints of lower 
extremity numbness and weakness.  His symptoms were 
intermittently assessed as either peripheral neuropathy or 
radiculopathy and sometimes described as being of unknown 
etiology.  A March 1998 EMG report summary notes that lower 
extremity motor nerve conductions were lower borderline-
normal to mildly slowed and a left serial response was 
absent.  The findings were consistent with sensory 
neuropathy.  

A March 1998 neurology consultation report included the 
neurologist's assessment that much of the veteran's 
difficulty with his legs was a result of arthritic 
involvement with a pain component contributing to his 
difficulty with balance and that his pain induced his 
giveaway weakness.  There was some evidence of minimal 
sensory neuropathy.  However, the neurologist did not believe 
it was the main problem with his gait and opined that his 
arthritic condition, excess weight and lack of physical 
activity were major contributing factors.  

A private EMG/Nerve Conduction study, performed in January 
2000, was abnormal.  There was evidence of a chronic left 
lumbar polyradiculopathy spanning the L3-5 levels without 
overt active denervating changes noted.  There was also 
evidence of a mild axonal-type peripheral neuropathy 
particularly involving the left tibial nerve.  

During his July 2000 fee-basis neurological examination, the 
veteran continued to complain of intermittent severe back and 
leg pain, and left leg dysfunction (decreased walking 
ability, coordination, stamina and steadiness).  He further 
complained of progressive weakness and tingling in both legs, 
stating he often stumbled on uneven ground and tripped over 
objects.  He experienced left low back pain when coughing and 
had a sense of urgency with bowel movements, but not with his 
bladder function.  Deep tendon reflexes were 2/2 for knee 
jerks, 2/2 for ankle jerks and trace/trace for internal and 
external hamstrings.  Examination revealed no evidence of 
atrophy, fasciculations or loss of motor function.  There was 
a giving away weakness in the left leg that was non-anatomic 
and found to indicate a lack of effort on the veteran's part.  
He had an antalgic gait with his right arm held stiffly and 
his trunk bent forward.  He was unable to tandem walk, but 
could heel and toe walk.  Touch was intact throughout, and 
there was a stronger pin sensation on the left side, with the 
exception of his feet, which were similar.  The muscles in 
the lumbosacral region were tight, but there was no actual 
muscle spasm present.  Range of motion testing was 
accomplished using a digital inclinometer.  Lumbosacral 
flexion was to 60 degrees (described as normal by the 
examiner), extension to 15 degrees (25 degrees being normal), 
lateral flexion was to 20 degrees on the right and to 15 
degrees on the left (25 degrees being normal).  The diagnoses 
included chronic lumbosacral back pain and mild radiculopathy 
without motor loss or motor nerve root involvement and mild 
peripheral sensory neuropathy that was deemed unrelated to 
the veteran's complaints.  Based on the examination and a 
thorough review of the veteran's claims files, the examiner 
opined that there was evidence of a very mild chronic 
lumbosacral radiculopathy; however there was no evidence to 
indicate that the radiculopathy would produce lower extremity 
weakness or any difficulty with bowel or bladder function.  

A May 2001 VA orthopedic examination shows that the veteran's 
claims files were available and reviewed.  He complained of 
constant pain in his left lumbosacral region that was made 
worse when he stood after sitting or when he walked more than 
one mile.  He also had constant pain down to the anterior and 
posterior aspects of his left calf and constant bilateral 
lower extremity numbness.  Examination of the spinal column 
revealed no palpable bony abnormalities, or sacroiliac joint 
tenderness.  The veteran reported minimal tenderness in the 
left gluteal region.  The paraspinal muscles were symmetrical 
without fasciculations, spasm or wasting.  Straight leg 
raises were negative to 90 degrees in a seated position.  
Motor strength was 5/5 although there was give-way with 
testing of the left hip and left knee extension.  The 
examiner felt there was some evidence that suggested a 
component of a lack of maximum effort.  Proprioception 
appeared to be intact bilaterally and vibratory sense was 
reportedly absent in the left great toe.  Deep tendon 
reflexes were trace on the right patellar tendon and 2+ on 
the left.  Lumbar flexion was to 79 degrees, extension to 18 
degrees, lateral flexion was to 20 degrees to the right and 
23 degrees to the left with the veteran reporting pain with 
all range of motion testing, although the measurements were 
essentially normal.  The examiner observed that the veteran 
was able to move on and off the exam table and sit and rise 
out of a chair without undo difficulty considering his 
excessive weight and deconditioning.  There was no objective 
evidence of any lack of coordination of the lower 
extremities.  The diagnoses were lumbosacral disc disease and 
lumbosacral strain.  After a May 2001 MRI study, the 
examiner, in an addendum opined that the veteran's symptoms 
were consistent with increased pain with increased activity  
and noted that he did not describe flares of his symptoms.  
The final diagnosis was lumbosacral DDD without evidence of 
demyelinating or ischemic abnormality.  


Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
lumbosacral strain with degenerative changes.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical history 
and findings.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's discogenic low back pain at L4-5 is currently 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  A 20 percent rating is assigned for 
moderate intervertebral disc syndrome, with recurring 
attacks.  Severe intervertebral disc syndrome, with recurring 
attacks, with intermittent relief, warrants a 40 percent 
evaluation.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71, 
Diagnostic Code 5293.

Moderate limitation of motion of the lumbar spine is assigned 
a 20 percent rating.  Severe limitation of motion warrants a 
40 percent evaluation.  38 C.F.R. § 4.71, Diagnostic Code 
5292.

The regulations do not require that all cases show all 
findings specified by the rating schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be accepted in all cases.  
38 C.F.R. § 4.21.  

The medical evidence of record reveals that the veteran has 
no more than moderate intervertebral disc syndrome.  The 
evidence also shows no more than moderate limitation of 
motion of his lumbar spine.  A longitudinal review of the 
evidence reveals that when examiner in September 1995, the 
orthopedic findings were consistent with no more than mild to 
moderate impairment.  In December 1997, the veteran's 
symptoms demonstrated no more than moderate impairment, and 
the examiner opined that part of the problem was possible 
psychogenic overlay.  In October 1998, lumbar flexion was to 
71 degrees with pain evident at 45 degrees, extension to 16 
degrees and lateral bending to 29 degrees to the left and to 
30 degrees on the right.  There is no objective evidence of 
any greater limitation.  Moreover, although the veteran's 
complaints of lower extremity weakness and numbness was often 
associated with his low back disability as radiculopathy, 
after numerous studies were performed and the veteran's 
records were reviewed in conjunction with both neurological 
and orthopedic examinations, a March 1999 neurology 
consultation report, as well as the July 2000 examination 
report both concluded that the objective medical evidence 
indicated only a mild lumbosacral radiculopathy that did not 
contribute to his lower extremity weakness.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 20 percent under the 
provisions of 5293 or 5292, as there is no evidence of severe 
intervertebral disc syndrome or severe limitation of motion.  
38 C.F.R. § 4.7.

Ratings greater than 20 percent are also available under 
Diagnostic Codes 5285 (residuals of vertebral fracture), 5286 
(ankylosis of the general spine) and 5289 (ankylosis of the 
lumbar spine), 5295 (lumbosacral strain with muscle spasm and 
loss of lateral motion).  However, the evidence of record 
does not show any demonstrable evidence of vertebral 
fracture, any spinal ankylosis or muscle spasm with loss of 
lateral motion.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993).

The Board notes that, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The most recent VA examination report included the examiner's 
statement that the veteran did not did not describe flare-
ups.  Further, although the veteran has consistently 
complained of associated lower extremity weakness and 
incoordination, the recent VA examiners found no objective 
evidence of incoordination and the July 2000 examiner opined 
that his very mild lumbosacral radiculopathy would not 
produce lower extremity weakness.  The Board has considered 
the veteran's painful motion, as outlined in the October 1998 
examination report, in reaching a conclusion that he is not 
entitled to a higher evaluation under the provisions of Code 
5295, as there remains no evidence of marked limitation of 
motion, or loss of lateral motion or any abnormal mobility 
with forced motion; criteria necessary for an evaluation of 
40 percent under Code 5295.  For the above stated reasons, 
the Board does not conclude that the veteran's disability 
picture more closely resembles the severity required for a 
rating greater than 20 percent.  38 C.F.R. § 4.7, 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.  

In addition, the Board finds that an extraschedular rating is 
not warranted in this case.  38 C.F.R. § 3.321(b)(1).  There 
is no evidence of hospitalization as the result of his 
discogenic low back pain at L4-5 or that he is unemployable 
due only to his back disability.  


ORDER

An increased evaluation for discogenic low back pain at L4-5 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

